MEMORANDUM OF DECISION.
The Defendants, Ralph A. Miro and Mary T. Miro, appeal from a final judgment entered March 26, 1987, in Superior Court (Hancock County) for the Plaintiff, Patty Rae Stanley, in her action to obtain specific performance of a lease/option agreement relating to certain real estate adjacent to the Mount Desert Narrows Campground. When the Defendants failed to serve and file any responsive pleading, their default had been entered by the clerk. Some four months later this final judgment was ordered by the court.
In concluding that the Defendants failed to establish a good excuse for their default and a meritorious defense to this action, the Superior Court acted well within its discretion, McNutt v. Johansen, 477 A.2d 738, 740 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.